The State of TexasAppellee/s




                                Fourth Court of Appeals
                                        San Antonio, Texas
                                             February 13, 2014

                                            No. 04-13-00346-CR

                                    IN RE SUZANNE M. KRAMER

                     From the 186th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011-CR-9420
                           Honorable Maria Teresa Herr, Judge Presiding 1

                                                   ORDER

Sitting:         Sandee Bryan Marion, Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice

       This Court issued an order in this case on January 29, 2014, ordering Ms. Suzanne M. Kramer to
appear before a panel of this court on February 12, 2014 at 2:00 p.m. to show cause why she should not
be held in contempt for violating this court’s orders to timely file the appellant’s brief in this matter.

        On February 12, 2014, this court was called to order and the case called for the purpose of Ms.
Kramer appearing to show cause why she should not be held in contempt. The clerk’s record contains a
copy of the Precept signed by a Bexar County Sheriff showing Ms. Kramer was personally served with
this court’s January 29, 2014 order. Although properly served, Ms. Kramer failed to appear.
Accordingly, this court issued a capias directing the Sheriff or any Constable of Bexar County, Texas
seize and safely hold Suzanne Kramer by being placed in confinement in any county jail or other lockup
within the County of Bexar, State of Texas, in order to ensure her appearance before this Court when it
next convenes.

        On February 13, 2014, appearing as counsel for Ms. Kramer, Mr. John Carroll, filed an
“Emergency Motion to Withdraw Capias Order and Reset Show Cause Hearing,” in which Mr. Carroll
stated “Ms. Kramer has stated . . . she was not served with a copy of this Court’s January 29, 2014 Order
and was not aware of the scheduled show cause hearing.” Later that same day, Mr. Carroll filed a
“Supplement to Motion to Withdraw Capias Order and Reset Show Cause Hearing,” in which Mr.
Carroll stated he has been furnished with a copy of the proof of service of the January 29, 2014 Order;
he was retained by Ms. Kramer on February 13, 2014; he “needs time to prepare to represent Ms.
Kramer at [the] contempt proceedings”; and Ms. Kramer “has been in trial in County Court #6 on
2/12/14 and 2/13/14 and has not been able to attend a hearing in this court on 2/12/14.” Finally, Mr.
Carroll states: “The prior complaint of no showing of service is withdrawn.”

1 Ancillary to Jassen Barnes v. The State of Texas; 04-13-00346-CR.
        On February 13, 2014, a hearing was conducted on the “Emergency Motion to Withdraw Capias
Order and Reset Show Cause Hearing” before a panel consisting of Justice Marion, Justice Barnard, and
Justice Martinez.

       After hearing counsel’s arguments, the motion is GRANTED.

       Accordingly, it is therefore ORDERED that the Capias Order issued on February 12, 2014 is
hereby WITHDRAWN and the Bexar County Sheriff’s Department is ORDERED to release Ms.
Kramer from custody.

        It is further ORDERED that Ms. Kramer is hereby ORDERED to appear on February 18, 2014
at 2:00 p.m. before a panel consisting of Justice Marion, Justice Barnard, and Justice Martinez, and
show cause why she should not be held in contempt of this court and/or suspended from practice before
this court for violating this court’s orders to timely file appellant’s brief and to appear before this court
on February 12, 2014.


                                              _______________________________
                                              Sandee Bryan Marion, Justice

                                              _______________________________
                                              Marialyn Barnard, Justice

                                              ________________________________
                                              Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on February 13, 2014.


                                              __________________________________
                                              Keith E. Hottle, Clerk